DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on March 25, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-14 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to the technical feature of a method for increasing plant yield or plant protein content or preventing fungal infection of a plant or reducing severity of fungal infection of a plant. 
Group II, claims 12-14, drawn to the technical feature of a method of producing an antifungal and/or anti-bacterial.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I and II lack unity of invention because even though the inventions require the technical feature of KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01, strains of P. polymyxa that produce the recited antibacterial and antifungal metabolites were known in the prior art of record (see, e.g., Luo et al., Front. Microbiol. 9:1520, 14 pages, 2018; cited on the information disclosure statement filed on March 25, 2021) and there is no evidence of record that the recited KGS-3 P. polymyxa strain deposited as IDAC 120719-01 is distinct from prior art strains P. polymyxa. As such, the shared same or corresponding technical feature between the inventions of Groups I and II is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) a method of preventing or reducing the severity of Fusarium head blight in a cereal plant;
B) a method of preventing or reducing the severity of white mold in a plant; or
C) A method of preventing or reducing the severity of blackleg in a Brassicae plant.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01. However, as stated above, strains of P. polymyxa that produce the recited antibacterial and antifungal metabolites were known in the prior art of record (see, e.g., Luo et al., supra) and there is no evidence of record that the recited KGS-3 P. polymyxa strain deposited as IDAC 120719-01 is distinct from prior art strains of P. polymyxa. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

If applicant elects the invention of Group II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
AA) anti-bacterial composition comprising macrobrevin, 
BB) anti-bacterial composition comprising marthiapeptide A,
CC) anti-bacterial composition comprising tridecaptin A, 

EE) anti-fungal composition comprising polymyxin,
FF) anti-fungal composition comprising fusaricidin, 
GG) anti-fungal composition comprising paenilarvin, or 
HH) anti-fungal composition comprising cylindrol B.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: 12.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a composition comprising an anti-bacterial or anti-fungal compound. However, as stated above, strains of P. polymyxa that produce the recited anti-bacterial and anti-fungal metabolites were known in the prior art of record (see, e.g., Luo et al., supra). As such, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656